
	
		I
		112th CONGRESS
		1st Session
		H. R. 3066
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2011
			Mr. Terry introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To preserve the companionship services exemption for
		  minimum wage and overtime pay under the Fair Labor Standards Act of
		  1938.
	
	
		1.Short titleThis Act may be cited as the
			 Companionship Exemption Protection
			 Act.
		2.Preservation of
			 the companionship services exemptionParagraph (15) of section 13(a) of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 213(a)(15)) is amended—
			(1)by inserting
			 (including third party non-medical in-home care such as companionship,
			 light housekeeping, meal preparation, errands, assistance to appointments,
			 laundry, medication reminders, bathing, and assistance with incontinence and
			 grooming) after companionship services; and
			(2)by striking
			 (as such terms are defined and delimited by regulations of the
			 Secretary).
			
